Attachment to Advisory Action
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art shows insulating member 45 therebetween binding bar 40 and upper and lower surfaces of the battery cells, however, newly amended claim 1 doesn’t recited sufficient structure to define over the prior art of Hattori.  That is, the claimed language regarding the binding bars having “upper” and “lower” surfaces is not limiting to those instantly disclosed.  In order words, the structure of the binding bars, having sections bent 90 degrees, is not clearly defined in the claim.  Therefore, applicant’s arguments are found unpersuasive.



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723